DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Masarati et al. (US 2010/0069560). 
Regarding claims 15-16, 22-25 Masarati discloses filled polyolefin compositions comprising: A) from 15% to 55% by weight of a polypropylene component; B) from 20% to 80% by weight of a filler; C) from 4% to 25% of an elastomeric polymer or polymer composition (claim 12). All the propylene polymers and copolymers of fraction A.sup.I) can be prepared by using a Ziegler-Natta catalyst or a metallocene-based catalyst system in the polymerization process (para 0016) and polypropylene composition comprising from 15% to 72% by weight of a polypropylene fraction AI) having a Melt Flow Rate (MFRI) value of 500 g/10 min. or more, from 15% to 70% by weight of a polypropylene fraction AII) having a Melt Flow Rate (MFRII) value of from 0.1 to 30 g/10 min (abstract). The propylene polymers having a xylene soluble less than 2% by weight (para 0038). Maserati employs an ethylene-1-octene copolymer having a density of 0.868 g/cm3 as elastomeric polymer (para 0086).  The polypropylene compositions of the present invention can also comprise a compatibilizer Q (para 0065). The comptatibilizer comprises a modified polymer such as propylene polymer grafted with maleic anhydride as the modified polymer (para 0071) as adhesion promoter which is present in an amount of 0.5-15% by weight (abstract). Suitable fibers for the present compositions include fibers made of glass and glass fibers may be long glass fibers (para 0060, 0062). The glass fibers have a diameter of 13 microns. 
As Masarati discloses filled polyolefin compositions comprising: A) from 15% to 55% by weight of a polypropylene component and C) from 4% to 25% of an elastomeric polymer or polymer composition in the fiber reinforced composition as presently claimed, it would intrinsically meet the equation (I).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

While there is no disclosure that the filler polyolefin composition is a granule comprising fiber reinforced composition comprising composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. granules comprising fiber reinforced composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Masarati and further that the prior art structure which is a filled polyolefin composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 17, Masarati discloses preferred values of MFR for the modified polymers are from 50 to 400 g/10 min (0077). 
Regarding claim 18, Masarati discloses component C is preferably an ethylene vinyl acetate copolymer having MFR of from 2-30 g/10 min (claim 0080). 
Regarding claims 19-21 Masarati discloses preferred examples of elastomeric polymers 1 are: [0087] (a) elastomeric copolymers of ethylene with 1-octene having from 20 wt % to 45 wt % of 1-octene (.sup.13C-NMR analysis); preferably having density of less than 0.89 g/ml (para 0088), where the weight percent of comonomer octene would overlap the claimed mol% of claim 19. 
Regarding claims 26-27, Masarati discloses polypropylene component A is selected from the following compositions: a) a polypropylene composition 
containing from 20% to 80% by weight of a polypropylene fraction A I) 
having a Melt Flow Rate L (MFR I) value of 500 g/10 min. or more, and from 
20% to 80% by weight of a polypropylene fraction AI II) having a Melt Flow 
Rate L (MFR II) value of from 0.1 to 30 g/10 min., the said percentages of 
A I) and A II) being referred to the sum of A I) and A II); or 
b) a polypropylene composition containing from 15% to 72% by weight of a 
polypropylene fraction A I) having a Melt Flow Rate L (MFR I) value of 
500 g/10 min. or more, from 15% to 70% by weight of a polypropylene fraction 
A I) having a Melt Flow Rate L (MFR II) value of from 0.1 to 30 g/10 Min (abstract). 

Regarding claim 28, Masarati fails to disclose that the inner layer comprising the long fibers and the first propylene polymer and outer layer coated on to the core comprising the second propylene polymer and the elastomeric ethylene copolymer, wherein the inner or outer layer further comprises the adhesion promoter. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include fiber reinforced composition comprising long fibers and first propylene in the inner layer and the second propylene polymer and the elastomeric ethylene copolymer in the outer layer and to include adhesion promoter in the layers to have adhesion properties so that they have a good bond between them to form a multilayer article for the end use applications. 
Regarding claim 29, Masarati fails to disclose that granules are obtained by process steps.
Although Masarati does not disclose granules being cutting by process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Masarati meets the requirements of the claimed product, Masarati clearly meet the requirements of present claims of polypropylene composition. 

Response to Arguments
Applicants arguments filed on 09/08/2022 have been fully considered, but they are not persuasive.
Applicant argues that the presently claimed invention provides, surprisingly, a fiber reinforced polypropylene composition having an improved notched impact strength and puncture performance without deteriorating the tensile properties. This surprising effect is achieved by the claimed invention by the use of an at least bimodal propylene polymer (PP) having a xylene cold soluble (XCS) content of below 3.1 wt.-%, and a low amount of elastomeric ethylene copolymer (E) in a special w(PP)/w(E) ratio.
However, as Masarati discloses fiber reinforced polypropylene composition comprising bimodal propylene polymer, elastomeric ethylene copolymer, adhesion promoter and long fibers in claimed amount as presently claimed, it therefore would be obvious that fiber reinforced polypropylene composition of Masarati would intrinsically have having an improved notched impact strength and puncture performance without deteriorating the tensile properties.
Applicant argues that Masarati fails to disclose or suggest specific weight ratios of polypropylene component to elastomeric polymer composition. According to Masarati, the amounts of polypropylene component and elastomeric polymer composition can be varied freely. For example, going by the numbers of the maximum amounts of polypropylene component vs. minimum amount of elastomeric polymer component and vice versa, 1.e., 55% vs 4% and 15% vs 25%, as indicated by the Office Action, a theoretical w(PP)/w(E) of 55/5 to 15/25 or 0.6 to 13.75 would result. When more realistically using the upper limit vs the upper limit and also the lower limit vs. the lower limit, that 1s, 55/25 to 15/4, the result would be 2.2 to 3.75, which entirely is outside the range of claim 1.
Masarati discloses filled polyolefin compositions comprising: A) from 15% to 55% by weight of a polypropylene component; B) from 20% to 80% by weight of a filler; C) from 4% to 25% of an elastomeric polymer or polymer composition (claim 12). All the propylene polymers and copolymers of fraction A.sup.I) can be prepared by using a Ziegler-Natta catalyst or a metallocene-based catalyst system in the polymerization process (para 0016) and polypropylene composition comprising from 15% to 72% by weight of a polypropylene fraction AI) having a Melt Flow Rate (MFRI) value of 500 g/10 min. or more, from 15% to 70% by weight of a polypropylene fraction AII) having a Melt Flow Rate (MFRII) value of from 0.1 to 30 g/10 min (abstract). The propylene polymers having a xylene soluble less than 2% by weight (para 0038). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Applicant argues that the maximum w(PP)/w(E) ratio derivable from Masarati (example 7, disclosing a total weight of PP = 19.03 + 19.03% and a weight of 9.44%) is only 4.03, which is below the threshold value of more than 4.2 in pending claim 15. Nothing in the cited document suggests that a specific ratio of w(PP) to w(E) would be required or desired. As a result, Applicant respectfully submits that the Office Action cannot contend inherency. Any such contention would be nothing more than a mere theoretical or hypothetical argument, for which there is no basis in established law on obviousness. In view of the foregoing, the obviousness rejection cannot stand and should be withdrawn.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that since CE1 and CE4 did not include elastomeric ethylene copolymer (E), these comparative examples are shown crossed out and since CE3 did not include a bimodal propylene polymer (PP), it is also shown crossed out. Relevant inventive examples of the claimed invention are IE1, IE2, IE3, IE4, IE5, and IE6. When these inventive examples are compared with the comparative examples CE2 and CES, the w(PP)/w(E) ratios of the inventive examples are 30.4, 14.52, 6.76, 21.81, 10.4, and 6.6 and that for the comparative examples CE2 and CES are 4.17 and 2.8, respectively.
However, the data is not persuasive as there is no proper side by side comparison of both the comparative examples and the inventive examples. CE2 and IE3 differs in the amount of PP1 and PP2a, so it is not clear if the differs in the amount would impact the final tensile strength of the composition. Applicant is advised to file a declaration with the Inventive and comparative examples that are proper side by side with all the components identical with claimed amounts except E. Comparative examples needs to include an ethylene copolymer number below the lower range i.e. 2 and upper range i.e. 12 to prove that ethylene copolymer would play a role in getting improved tensile strength. Based on the properties shown in CE2 and IE3, it does not look that there is huge difference in the numbers. IE1 to IE3 is not a proper side by side comparation with CE2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788